DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a power device configured to provide power to a medical device having, among other claimed allowable limitations, a processor, wherein the processor is configured to receive the return signal and determine an operable power output profile sufficient for powering the medical device based at least in part on an electrical characteristic of at least one of the output signal or the return signal, wherein the processor is configured to adjust a voltage of the output signal to provide the operable power output profile to the medical device, or a processor in communication with the sensor, wherein the processor is operable to identify the medical device based on the sensed characteristic, wherein the processor is further operable to adjust the power output from a first output to a second output based on the identification, wherein the first output is insufficient to operate the medical device and the second output is sufficient to operate the medical device, or a processor in communication with the sensor, wherein the processor is operable to adjust the power output of the electrical connection feature based on the sensed characteristics.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087